Citation Nr: 1138111	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-31 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to November 1980.  The Veteran also has unverified periods of Air National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Indianapolis, Indiana RO, which denied the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran testified at a hearing before a Decision Review Officer (DRO) in September 2009.  A transcript of that hearing has been associated with the claims folder.  

By the May 2006 rating action, the RO also denied service connection for hearing loss.  A notice of disagreement (NOD) with that determination was received in March 2007.  A statement of the case (SOC) was issued in July 2007.  A substantive appeal was received in September 2007.  Nevertheless, in a statement in support of claim (VA Form 21-4138), dated in October 2008, the Veteran withdrew her appeal for service connection for hearing loss.  


FINDING OF FACT

Tinnitus was not manifest during military service and is not otherwise attributable to the Veteran's military service.  


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in February 2006 from the RO to the Veteran, which was issued prior to the RO decision in May 2006.  That letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in her possession to the RO.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanation for their conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore, no useful purpose would be served in remanding any of the issues decided herein for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The records indicate that the Veteran entered active duty in November 1976.  (Her DD Form 214 indicates that her military occupational specialty was as a Precision Measuring Equipment Specialist.  An enlistment examination, dated in April 1976, is negative for any complaints or findings of tinnitus.  In February 1977, the Veteran was seen at a clinic for left ear ache.  She reported a nasal congestion for the previous 2 to 3 days.  The assessment was upper respiratory infection and otitis externa.  The service treatment records are negative for any complaints of tinnitus.   

Treatment records from the Air National Guard are also negative for any complaints of tinnitus.  

The Veteran's claim for service connection for tinnitus (VA Form 21-526) was received in November 2005.  The Veteran was afforded a VA audiological evaluation in April 2006.  At that time, she reported occasional distraction from bilateral intermittent tinnitus.  The Veteran indicated that, during active duty, she worked with precision measuring equipment and the conditions were very noisy.  The Veteran stated that, as a civilian, she works for the National Guard and is not exposed to any significant noise.  The diagnosis was bilateral tinnitus.  The examiner stated that he could not resolved the issue of whether the tinnitus was related to noise from precision measuring equipment without resorting to mere speculation.  The examiner observed that there was no evidence in any medical records that the Veteran experienced tinnitus during her tour of duty with the United States Air Force, and there is no evidence that she was exposed to noise that required ear protection or was at hazardous levels.  

In her notice of disagreement, dated in March 2007, the Veteran indicated that she worked in the Precision Measurement Equipment Laboratory during her period of active duty; at that time, equipment was calibrated in the shop across the workbench from her work area, and the equipment was extremely noisy.  She noted that today the equipment is calibrated in a "sound proof room" and personnel working in that area are required to wear hearing protection.  The Veteran indicated that she was also on the Honor Guard during her tour of duty at Chanute Air Force Base and attended many funerals where she was on rifle detail; part of the detail called for firing 21-gun salutes at each funeral without hearing protection.  The Veteran further noted that, during the period from June 1999 to October 2000, she was reassigned to the flight line shop and worked directly around the aircraft and aircraft air conditioners, which were also extremely noisy.  The Veteran stated that it was her belief that her hearing was damaged during that period of duty and has caused her tinnitus.  

In August 2008, the Veteran's claims folder was forwarded to a VA audiologist for an opinion regarding the Veteran's tinnitus.  The examiner opined that tinnitus was less likely as not caused by or a result of acoustic trauma exposure during the Veteran's active military service.  The examiner indicated that the Veteran's service hearing tests, including separation audiogram, were within normal limits with no significant change in hearing noted, and no evidence of noise-induced hearing loss.  The Veteran's audiometric examination in 2006 was also within normal limits with no evidence of noise induced hearing loss.  It was consequently concluded that it was less likely as not that the Veteran's current tinnitus was due to acoustic trauma exposure during active military service.  

Of record are treatment reports from Dr. M. Hillard Roseff, dated in August 2008, indicating that the Veteran was seen for complaints of tinnitus for several years due to loud noise exposure when in the military.  The impression was tinnitus, unspecified.  The examiner noted that audiometric examinations showed a very mild decrease in hearing in both ears at 6000 Hertz levels consistent with noise trauma but the right ear was still in the normal range and the left ear was borderline normal at that frequency.  

The Veteran underwent another VA Audiological evaluation in November 2008.  At that time, she stated that the ringing in her ears was distracting and interfered with hearing people and making it hard to discern other sounds.  The Veteran indicated that she sleeps with fan noise because the ringing in her ears is more noticeable in quiet.  The Veteran reported that she had an "eeeeee" noise in both ears for years and stated that she was not able to determine the specific date of onset.  The Veteran reported that the sound of the altitude test sets stayed with her for about one to two weeks, then wore off, and she was left with the ringing in her ears.  The Veteran stated that the noise in her ears sounded like running a finger around the top of a glass.  The pertinent diagnosis was subjective tinnitus.  The examiner opined that tinnitus was less likely as not caused by or a result of acoustic trauma experienced in service as aircraft maintenance technician.  The examiner stated that the opinion was based on current evaluation and consideration of the evidence; he noted that there was no evidence of tinnitus or significant hearing change was found in the STRs for the period of active duty from 1976 to 1980.  

Subsequently, in December 2008, the Veteran's claims folder was referred to a VA audiologist for review and opinion.  The examiner stated that tinnitus was less likely as not caused by or a result of acoustic trauma exposure from service as an aircraft maintenance technician.  The examiner noted that Veteran's hearing during active duty was within normal limits, with no significant change in hearing noted.  He explained that the decrease in hearing at 6000 Hz was first recorded on the physical examination for enlistment into the reserves, and did not significantly change during reserve duty.  The examiner stated that Veteran's robust DPOAEs noted on audiometric examination in November 2008 would indicate normal cochlear outer hair cell function from 1500 Hz to 6000 Hz, which was inconsistent with noise-induced tinnitus.  The examiner noted that the Veteran denied "ringing of the ears" on a post-deployment health assessment in 2006.  The examiner concluded that the preponderance of the medical evidence was that it was less likely as not that the Veteran' reported tinnitus was due to acoustic trauma exposure from service.  

At her personal hearing in September 2009, the Veteran indicated she worked in the Precision Measurement Equipment Laboratory performing calibrated tests, which were performed in a small building with small rooms.  The Veteran indicated that the TTU units that they tested had to run up to high altitudes and back down repeatedly; she noted that those units were running all the time and they were noisy.  The Veteran related that there was also a vacuum pump which was also loud.  The Veteran testified that she worked in the laboratory 5 days a week for 16 months; she also noted that those tests were not performed with hearing protection.  The Veteran also reported working in the Honor Guard at least 15 to 20 times; during those times, she would fire a gun 3 times, with no hearing protection.  She stated that, after each occasion in the honor guard, she experienced ringing in her ears for 30 to 40 minutes.  The Veteran indicated that she also experienced headaches as a result of the ringing in her ears.  

III.  Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

A veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

The Veteran is seeking service connection for tinnitus, which she believes developed as a consequence of noise exposure during military service.  However, after review of the record, the Board finds that the preponderance of the evidence is against the claim.  

The Board observes that the Veteran did not engage in combat with the enemy.  The Veteran's DD Form 214 indicates that she worked as a Precision Measuring Equipment Specialist; and, this report does not show that she received any citations or awards for participation in combat with the enemy.  See 38 C.F.R. § 3.304(f).  Therefore, the provisions of 38 U.S.C.A. § 1154 (b) (West 2002) are not applicable.  

The Board accepts that the Veteran was exposed to noise in service and has a current diagnosis tinnitus.  However, the service treatment records are negative for any complaints or findings of tinnitus, and the August 2008 VA examiner stated that it was less likely as not that the Veteran's current reported tinnitus was due to acoustic trauma exposure during active military service.  This opinion was supported by another VA examiner in November 2008.  That examiner considered the Veteran's specialty as a Precision Measuring Equipment specialist and the fact that she was exposed to loud noise during service; the examiner also noted that a chart note from Dr. Roseff showed complaint of non-pulsatile tinnitus for years.  However, the VA examiner concluded that tinnitus was less likely caused by or a result of acoustic trauma experienced in service.  The examiner stated that the opinion was based on current evaluation and consideration of the evidence; he noted that there was no evidence of tinnitus or significant hearing change found in the STRs for the period of active duty from 1976 to 1980.  A similar opinion was rendered in December 2008.  

In support of her claim, the Veteran submitted a statement from Dr. Roseff, dated in August 2008, which suggests that she has had tinnitus for years due to loud noise exposure when she was in the military.  However, there is no indication that Dr. Roseff reviewed the claims folder; and he failed to provide an explanation for the opinion.  

In sum, while there is evidence of a current tinnitus and there was exposure to noise while in service, service connection must be denied because there is no persuasive medical evidence of a nexus between the currently diagnosis tinnitus and the in-service exposure to noise.  The implication by the private examiner is outweighed by the well-supported and well explained VA opinion.  

Although certain evidence implies problems with tinnitus since service, even the Veteran has indicated that she could not pinpoint the date of onset.  In summary, while the evidence of record shows that the Veteran has tinnitus, there is no reliable evidence of tinnitus in service, and no persuasive medical evidence attributing current tinnitus to service.  The VA examiners' assessments are thoroughly explained, setting forth medical reasons for concluding that tinnitus is not due to military service and therefore amount to compelling evidence in this case.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection for tinnitus is denied.  


ORDER

Service connection for tinnitus is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


